Citation Nr: 0024858	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  93-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$42,460, including whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida Regional Office (RO).  A notice of disagreement was 
received in December 1996.  The statement of the case was 
issued in January 1997.  A substantive appeal was received in 
March 1997.  In May 1997 and June 1998, this matter was 
remanded to the RO for further development and adjudication.  

It is noted that in May 1997, the Board denied the veteran's 
claim of entitlement to a waiver of an overpayment in the 
amount of $5,130 which was created because of a reduction of 
his benefits for the period of December 1, 1991 through 
August 31, 1992.  This overpayment is separate and distinct 
from that under consideration in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was awarded VA pension effective April 1978, 
and has received improved pension benefits since January 
1979; in a letter issued in June 1979 he was informed that he 
was required to immediately report any change in income, 
including his spouse's income.  

3.  In a report of income and net worth dated in 1984, as 
well as in Improved Pension Eligibility Verification Reports 
(EVRs) dated each year from July 1986 to July 1990, the 
veteran reported no income for himself and his spouse, and 
specifically wrote "none" or "0" in the spaces provided to 
report any receipt of Social Security benefits for him and 
his spouse. 

4.  In March 1996, the RO discovered, through contact with 
the Social Security Administration (SSA), that the veteran 
received his first benefit check from SSA in September 1991 
and that his spouse had been awarded SSA benefits effective 
in September 1982. 

5.  In August 1996, the RO adjusted the veteran's pension 
benefits effective November 1, 1982, creating an overpayment 
in the amount of $46,512.  This overpayment was reduced to 
$42,460 in November 1997, when it was discovered that the 
veteran's spouse actually received her first benefit check in 
January 1985.  

6.  The creation of the indebtedness of $42,460 was the 
result of the veteran's intent  to seek an unfair advantage 
in order to continue to receive VA benefits.


CONCLUSION OF LAW

1.  An overpayment in the amount of $42,460 was properly 
created.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.105, 3.271, 3.273, 3.660 (1999).

2.  Waiver of recovery of an overpayment in the amount of 
$42,460 of the veteran's improved pension benefits is 
precluded by a finding of bad faith on the part of the 
veteran.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of the record reveals that in January 1979, the 
veteran was awarded disability pension benefits effective 
from April 1978.  Attached to the January 1979 letter was VA 
Form 21-6896 which notified the veteran that, among other 
things, his pension was based on his net countable income, 
and that if he were awarded Social Security benefits, he was 
to notify the RO immediately.  Further, he was informed that 
he was to report any Social Security benefits received by or 
for a spouse.  

By letter dated in June 1979, the veteran was notified that 
his election of improved pension benefits was made effective 
in January 1979.  He was also notified of the requirement to 
immediately report any change in his or his spouse's income 
or net worth.  

By letter dated in June 1980, the veteran was notified that 
his improved pension award had been amended and that his 
benefits were based on a determination that he had no 
countable income.  He was again reminded of the requirement 
to immediately report any change in income, other than a 
general Social Security increase.

The record further reflects that in a report of income and 
net worth dated in 1984, as well as in EVRs dated each year 
from July 1986 to July 1990, the veteran reported, over his 
signature, no income for himself and his spouse, and 
specifically wrote "none" or "0" in the spaces provided to 
report any receipt of Social Security benefits for him and 
his spouse.  

By letters dated in August 1990, the RO informed the veteran 
that the rate of his pension was being continued and that he 
should notify the RO immediately if there was any change in 
his income or net worth.

In July 1991 the veteran submitted an EVR, indicating that 
neither he nor his spouse had any income.  Specifically, he 
reported "none" for Social Security benefits.  In August 
1991, the RO notified the veteran that his pension award was 
being continued on the basis of "$0" income and that he 
should immediately report any change in income.

By letter dated in November 1991, the RO notified the veteran 
that his pension award was being adjusted based on a cost of 
living adjustment effective in December 1991.  The RO again 
reminded the veteran to report any change in income.  That 
letter specifically stated that if he was not presently 
receiving Social Security but began to receive it at a later 
date, he should inform the RO immediately.  He was also told 
that if the income information was not correct, he should 
furnish accurate information.

In April 1992, the VA received information from the SSA which 
indicated that the veteran was in receipt of monthly Social 
Security benefits.  By letter dated in May 1992, the RO 
notified the veteran that it proposed to reduce his pension 
benefits effective in December 1991 on the basis of receipt 
of these monthly SSA benefits.  The RO also requested that 
the veteran provide information as to the amount of the SSA 
award, if the payment information referred to was incorrect. 

By letter in May 1992, the RO reminded the veteran that he 
was required to report any change in income.  The RO 
indicated that if the veteran or his spouse started to 
receive income not previously reported, he should identify 
the income and show the date the first check was received.  
He was also requested to show the date and amount of any 
retroactive payments.

In June 1992, the veteran submitted a EVR on which he 
indicated that he was receiving monthly SSA income.  In a 
July 1992 letter, the RO requested that the veteran submit a 
copy of the latest SSA award letter, and in July 1992, the 
veteran submitted a SSA award letter showing that beginning 
in January 1992, the full monthly benefit was $570.20.

In September 1992, the veteran was notified that his pension 
award had been reduced effective from December 1991 on the 
basis of countable annual income comprised of SSA benefits.  
Ultimately, the Board, in a May 1997 decision, found that the 
evidence supported the conclusion that the veteran acted in 
bad faith in the creation of the overpayment of improved 
pension benefits of $5,130.  The Board notes that this 
overpayment represents benefits overpaid for the period of 
December 1, 1991 through August 31, 1992 (as such this amount 
is not at issue in the matter at hand, although as will be 
noted below, the veteran's pension was subsequently amended 
further and then terminated effective October 1991).

In any event, a report of contact form dated in March 1996 
indicates that the VA contacted the SSA, who revealed that 
the veteran was eligible for benefits in July 1991, received 
the first benefit check in September 1991 in the amount of 
$1,100 and thereafter was paid $550 a month until December 
1991 (when benefits were increased).  It was also revealed 
that the veteran's spouse had been awarded SSA benefits 
effective in September 1982.

By letter dated in March 1996, the veteran was notified that 
the RO proposed to reduce his pension benefits effective from 
November 1982 on the basis of his spouse's receipt of SSA 
benefits and that that his pension benefits would be 
terminated effective in October 1991.  

In September 1996, the RO issued an audit of the veteran's 
account.  The RO informed the veteran that the original 
overpayment in the amount of $5,130 was created because of a 
reduction of his benefits for the period of December 1, 1991 
through August 31, 1992, and that a overpayment of $46,512 
was created because of a further reduction of benefits 
retroactive to November 1, 1982.  

In a statement received in October 1996, the veteran 
requested a waiver of recovery of the second indebtedness 
charged (i.e. the $46,512 overpayment) and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in November 1996, the Committee denied the 
veteran's request for a waiver of this overpayment, finding 
that the veteran had acted in bad faith since he failed to 
provide accurate information concerning income and acted with 
the intent to seek an unfair advantage with knowledge of the 
likely consequences; the Committee noted that a finding of 
bad faith precluded the granting of a waiver.  

Subsequent to the decision, it was confirmed, through further 
contact with SSA, that the veteran's spouse indeed received 
SSA benefits (as opposed to SSI, which had been contended by 
the veteran's representative at one point), and it was 
indicated that while she was entitled to these benefits in 
June 1982, she was issued her first (retroactive) check from 
SSA in late January 1985.  

Based on this information, the RO, as reflected in a November 
1997 audit and May 1999 letter, adjusted the veteran's 
pension benefits retroactively to reflect that the veteran's 
spouse first received her SSA benefits in February 1985 (as 
such, VA pension was amended effective March 1, 1985).  This 
action reduced the overpayment at issue to $42,460. 

The Committee subsequently upheld it's November 1996 
decision, as reflected by a March 2000 supplemental statement 
of the case (the only change being the amount of the 
overpayment, $42,460).  

The veteran and his representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted.  The veteran contends that he reported everything, 
to include income, properly, and that he reported income when 
he became aware that he was so obligated.  The veteran 
alternately contends that he was not aware that he had to 
report income, and cites a limited education and disability 
as factors contributing to this lack of awareness.  

Initially, the Board will address whether the overpayment at 
issue was properly created.  In this regard, it is noted that 
improved pension is a benefit payable by the VA to veterans 
of a period of war because of total disability preventing 
employment.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1521(a)(c) (West 1991); 38 C.F.R. §§ 3.3(a)(3) 
(1999).  For improved pension purposes, the veteran's annual 
income includes the income of his dependent spouse.  
38 C.F.R. § 3.23 (1999).  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded. 38 C.F.R. § 3.271(a) 
(1999).  Whenever there is a change in a beneficiary's amount 
of countable income the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (1999).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  38 
U.S.C.A. § 5112(b)(4) (West 1991); 38 C.F.R. § 3.660 
(a)(2)(1999).

In this regard, the Board again notes that the veteran's 
pension benefits were ultimately adjusted effective March 1, 
1985.  From information received from SSA in September 1997, 
the veteran's spouse was issued a lump sum retroactive 
benefits check on January 30, 1985, and the effective date 
for the adjustment of the veteran's VA was, ultimately, March 
1, 1985 (See 38 C.F.R. § 3.660(a)(2) (1999) (as alluded to 
above, the Board assumes that the RO determined that while 
issued in late January 1985, the check was not received until 
February 1985).  

As such, the Board finds that the overpayment of improved 
pension benefits, in the now calculated amount of $42,460, 
has been properly created. 38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.23, 3.271, 3.273 (1999).  The 
overpayment at issue is based on that fact that the veteran 
was paid improved pension benefits on the basis of no family 
income when in fact he received Social Security benefits in 
September, October and November 1991, and his spouse began 
receiving such benefits in February 1985.  For that period 
the veteran was paid VA pension at a monthly rate which was 
not reduced dollar for dollar due to receipt of Social 
Security benefits.  As a result, an overpayment was created 
in the amount of $42,460 (and the previously adjudicated 
overpayment of $5,130) .  The Board finds that the 
overpayment was properly created as the record clearly shows 
that the veteran and his spouse were in receipt of the SSA 
benefits during the time periods noted above which were not 
reported to the VA.

The Board must now address whether the veteran is entitled to 
a waiver of recovery of the overpayment in the calculated 
amount of $42,260.  In this regard, it is noted that VA law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist:  (1) fraud, (2) 
misrepresentation, or, (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.965(b) (1999). "Bad 
faith" generally describes unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2) (1999).

As noted above, the veteran contends that he reported 
everything, to include income, properly, or that he was not 
aware that he had to report income, and cites a limited 
education and disability as factors contributing to this lack 
of awareness.

However, the Board points out that the veteran was notified 
on several occasions through the years that his pension award 
was based on a net countable income of zero, and that he was 
to report changes in his and his spouse's income immediately.  
There is no indication that the veteran ever attempted to 
inform the RO of his spouse's receipt of SSA benefits 
beginning in 1985 and, in fact, he specifically reported 
through a majority of the relevant years, as reflected in the 
EVRs, that she had received no such benefits (indicating 
"none" or "0").  There is no indication in the record that 
disability or a lack of education caused the veteran to 
indicate specifically that his spouse was receiving no such 
benefits. 

In fact, the veteran did not report his receipt of SSA 
benefits until the RO first notified him that they had 
discovered that he was receiving such benefits; and, even 
after such notification, the veteran still did not list his 
spouse's SSA benefits, as reflected in a June 1992 EVR signed 
by him.   

As such, the Board finds that the veteran clearly acted in 
bad faith in that his conduct in not reporting his and his 
spouse's Social Security income in a timely manner when he 
knew of his duty to do so, although not undertaken with 
actual fraudulent intent (although this is questionable), was 
undertaken with an intent to seek an unfair advantage in 
order to continue to receive VA benefits, as was his 
acceptance of payments to which he knew he was not entitled.  
Waiver of recovery of the indebtedness is thus precluded by 
law in accordance with 38 U.S.C.A. § 5302(c) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 1.965(b) (1999).

The Board finds that the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) are not applicable in this case, inasmuch as the 
evidence is not in equipoise.  The veteran's bad faith is 
shown by a preponderance of the evidence.  


ORDER


Entitlement to waiver of recovery of the properly created 
overpayment of improved pension benefits, in the amount of 
$42,260, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

